 1
                         UNITED STATES DISTRICT COURT
 2                     SOUTHERN DISTRICT OF CALIFORNIA
 3
     UNITED STATES OF AMERICA, )              CASE NO. 16-CR-1695-BEN
 4                             )
 5            Plaintiff,       )
 6                             )              ORDER GRANTING UNOPPOSED
     v.                        )              MOTION FOR ENLARGEMENT OF
 7                             )              BOND TO PERMIT TRAVEL
 8   DAVID LEPPO,              )              OUTSIDE THE UNITED STATES
                               )
 9            Defendant.       )
10                             )
                               )
11
12
13
           It is ordered that the travel restrictions imposed as a condition of pretrial
14
     release are modified for the enlargement of bond to permit defendant David Leppo
15
     to travel outside the United States for business purposes between the dates of 5
16
     February 2020 to 18 February 2020. Mr. Leppo is to contact Pretrial Services by
17
     phone every Monday and every Friday during that time. Pretrial Services is
18
     authorized to release Mr. Leppo’s passport to him. Defendant is to return it to
19
     Pretrial Services upon his return. Defendant is ordered to remain in contact with
20
     his attorney, and to appear in court for any new court date set. In all other respects,
21
     including the prohibition on contact with co-defendants, the conditions of release
22
     remain as originally set.
23
24
           IT IS SO ORDERED.
25
     Dated: February 6, 2020                        ___________________
                                                                 _        _________
                                                    _________________________
26                                                  Hon. Mitchell D. Dembin
27                                                  U.S. Magistrate Judge
                                                    Southern District of California
28
